Title: From George Washington to Major General John Sullivan, 9 July 1777
From: Washington, George
To: Sullivan, John



Dear Sir
Head Quarters Morris Town 9th July 1777.

Upon reconsidering the propriety of your crossing the River immediately, it has been determined by a great majority of the General Officers, that as the Enemy have not yet embarked any of their Light Troops and do not seem prepared to move suddenly, you should halt in the Clove, take possession of the most advantagious Grounds and there wait till we see, more clearly the Enemy’s intentions. If you have any Tools with you, you may as well throw up some slight Works that will make the passages in those strong defiles still more defensible. Perhaps you will have marched beyond the Clove before this reaches you, but I am in hopes that you will not, as I should be sorry that the Troops should be harrassed more than is needful. I am Dear Sir Yr most obt Servt

Go: Washington

